Citation Nr: 1510788	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disability.

2.  Entitlement to an initial rating in excess of 30 percent for cephalgia.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

[The issues of entitlement to service connection for residuals of a traumatic brain injury and entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability, will be addressed in a separately issued Board decision.]


REPRESENTATION

The Veteran is represented by:  Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1992 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Generally, a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran's TDIU claim was raised during the pendency of the appeal concerning the claim of entitlement to an initial rating in excess of 30 percent for cephalgia (headaches), it is properly before Board.  Id.

The issues of entitlement to service connection for a psychiatric disability, entitlement to an initial rating in excess of 30 percent for cephalgia, and entitlement to TDIU, are addressed in the remand portion of the decision below.



FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disability was denied in a June 1993 rating decision.  The Veteran was notified of this decision, and the Veteran did not appeal nor was additional evidence received within the appeal period.
 
2.  Since the June 1993 rating decision, evidence has been received that was not previously considered by VA and, when it is considered with the other evidence of record, provides a reasonably possibility to substantiate the claim with VA's assistance.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence received since the June 1993 rating decision to reopen the claim of entitlement to service connection for a psychiatric disability is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for a psychiatric disability was denied in a June 1993 rating decision.  Although the Veteran received notice of this decision and notice of his appellate right in a July 1993 letter, the Veteran did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following June 1993 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the June 1993 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the submitted evidence raises a reasonable possibility of substantiating the claim with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In December 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disability.  After the Veteran's claim was denied in a July 2012 rating decision, he perfected an appeal to the Board.  In the July 2012 rating decision, the RO found that new and material evidence had not been received by VA and, thus, denied reopening the Veteran's claim.  RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

Since the June 1993 rating decision, private and VA treatment records, dated after June 1993, have been associated with the evidence of record.  This evidence is new because it was not previously considered by VA.  Among this new evidence, the Veteran submitted a February 2014 opinion from a private doctor.  Therein, the doctor rendered a diagnosis of paranoid schizophrenia, and then indicated that the symptoms the Veteran experienced during his active duty "could be the start of or related to his current psychiatric condition."  This evidence is material because it suggests that the Veteran experienced psychiatric symptoms during his active duty and that those symptoms may be associated with a current psychiatric disability.  Based on the above, the Board finds that VA has received new and material evidence since the June 1993 rating decision sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened and, to this extent only, the appeal is granted.


REMAND

A.  Psychiatric Disability

As the claim for service connection for a psychiatric disability has been reopened, the RO must be afforded the opportunity to consider the reopened claim de novo prior to appellate consideration.  In this regard, the Board finds that remanding this claim in order to provide the Veteran a VA examination is required to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

B.  Cephalgia (Headaches)

In May 2010, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 30 percent for cephalgia.  Therein, the Board directed the RO to provide the Veteran with a VA examination in order to ascertain the severity of his cephalgia.  While his claim was in remand status, the Veteran underwent VA examinations in February 2011 and, most recently, in March 2012.  The February 2011 VA examiner indicated in the resulting report that private treatment records were not reviewed in concert with administering the clinical evaluation.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, the examiner indicates that the Veteran experienced headaches or bouts of cephalgia on a weekly basis, but concluded that this did not result in severe economic adaptability.  The only rationale provided by the examiner was "see above," without further elaboration as to what specific findings supported the rendered opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

With respect to the March 2012 VA examination, the examiner indicated that the Veteran experienced prostrating attacks of non-migraine pain more than once per month, but not "very frequently."  The Veteran later reported that he was not able to work due to the frequency of his bouts of cephalgia or headaches; however, the examiner did not provide any further elaboration as to their frequency.  The examiner then stated that the Veteran's headaches "per se would not have severe economic inadaptability," but provided no rationale as to how that conclusion was reached.  Id.  Additionally, subsequent to the VA examinations, additional relevant evidence was associated with the claims file.  See Reonal, 5 Vet. App. at 460-61.  Based on the above, the Board finds that both the February 2011 and March 2012 VA examinations are inadequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

C.  TDIU

The claim of entitlement to TDIU is inextricably intertwined with claims being remanded herein and in a separately issued Board decision.  As such, the Board finds that remanding the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether a psychiatric disorder is related to his period of active duty.  The claims files and all electronic records must be made available to the examiner and the examination report must indicate that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty, to include as due to any incident therein.  In so doing, the examiner must specifically address the Veteran's statements February 2014 opinion regarding the possible onset of psychiatric symptoms during the Veteran's active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded an appropriate VA examination to determine the current nature and severity of his cephalgia (headaches).  The claims file and all electronic records must be made available to the examiner and the examination report must indicate that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of this disability.  In so doing, the examiner must provide an opinion as to the nature, frequency, and severity of the Veteran's cephalgia (headaches), and specifically address the frequency, severity, and duration of any prostrating attacks, to include whether his cephalgia (headaches) are productive of severe economic inadaptability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an appropriate VA examination with respect to his claim of entitlement to TDIU.  The claims files and all electronic records must be made available to the examiner and the examination report must indicate that these records have been reviewed.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to secure and follow substantially gainful employment consistent with his education and occupational experience due to the functional effects of his service-connected disabilities, considered in combination, irrespective of age and any non-service-connected disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated contemporaneous to a claim that is the subject of a separately issued Board remand, i.e., the claim of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


